No.      93-464
                    IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                       1994


LINDA     WALLER,
                   Plaintiff          and Appellant,
         v.
VIRGIL        L.   HAYDEN,         M.D.,
                   Defendant          and Respondent



APPEAL        FROM:            District   Court of the Seventh      Judicial    District,
                               In and for the County of Richland,
                               The Honorable   Richard G. Phillips,        Judge presiding.


COUNSEL OF RECORD:
                   For    Appellant:
                               Charles L. Neff      Bhella,        Neff,   Rathert,
                               Wahl & Eiken,   Williston,          North   Dakota
                   For    Respondent:
                               John H. Maynard and Ken C. Crippen,
                               Browning,   Kaleczyc, Berry & Haven,
                               Helena,   Montana


                                                       Submitted    on Briefs:        July   6,   1994
                                                                       Decided:       December     13,   1994


Filed:
Justice            Terry          N.        Trieweiler                   delivered                 the      opinion            of      the        Court.
            Plaintiff              Linda            Wailer              filed          a complaint                in     the        District                 Court

for       the      Seventh               Judicial                 District                 in      Richland              County            to       recover

damages           from       defendant                  Virgil             L. Hayden,                   M.D.,      for        what       she alleged

was negligent                     surgical                treatment,                    battery,                and reckless                    disregard

for        her      well-being.                           Wailer's                   claims           were        presented                  to         a     jury

during           an eight-day                       trial.               Afterward,                     a verdict              was      returned                 in

favor        of      Hayden            on all                claims.                  Wailer            appeals          from         the         judgment

entered           pursuant               to        that         verdict,                and the            District             Court's                 denial

of    her         motion           for         a new              trial.                 We affirm                the         judgment                  of      the

District            Court.

           The only            issue              on appeal                    is     whether            the     District              Court            abused

its     discretion                when it              excluded                     evidence            of Hayden's              involvement                     in

disciplinary                   proceedings                        which               were       commenced               in         another                  state

based        on conduct                that          occurred                   ten     years           prior      to     the        conduct                 which

was the            subject             of     Wailer's                  claim.
                                                             FACTUAL BACKGROUND

           Since        Wailer's                  appeal           is      limited              to the          issue         set      forth            above,

a complete                  record             of         the          trial           court            proceedings                  has          not         been

provided,               and our             summary               of      the         facts        is     necessarily                  based            on the

written           pleadings                 and arguments                           of the       parties           and the             testimony                 of

defendant                Virgil               L.          Hayden,                   M.D.              However,              that             record              is

sufficient               for       purposes                  of        resolving                the       issue         presented.
           On November                      18,       1991,             Wailer             filed          a complaint                   in        Richland

County           District              Court           in       which               she named Hayden                     as the              defendant.

She       alleged           that            Hayden              was        a physician                    licensed              to      practice                 in
Montana,             and        that         he         specialized                  in       obstetric                    and          gynecological

care.         She stated                   that          she        first          saw Hayden                   on June                 20,      1989,       for

vaginal             discomfort                    and         other            complaints;                      that             he       performed                a

surgical            procedure                known as laparoscopy                                   on July                11,       1989;        and that

as       a result              of      his         initial                 examination                    and            his        observation                  of

Wailer's            ovaries            during            the        laparoscopy,                     he formed                   the      opinion          that

Wailer            was         suffering                 from             endometriosis                     affecting                      her          uterus,

ovaries,             and        fallopian                 tubes.                On that                  basis,                he      recommended                 a
complete            hysterectomy,                        or        removal           of       her         uterus,                and       a bilateral

salpingo             oophorectomy,                        or        removal              of        her         ovaries                 and       fallopian

tubes.             She accepted                    his         advice           and underwent                             both         procedures                by

intra-abdominal                       surgery             on August                 11,        1989.

          Endometriosis                      is     defined                 as the        presence                   of        tissue         similar            to

the      lining          of     the        uterus             at     other         sites            in     the           pelvis.              The tissue

undergoes               periodic             changes                similar          to       those            of        the     endometrium                 and

causes            pelvic            pain          throughout                   and        after            menstruation.                                Bantam

Medical           Dictionary                 143         (Rev.           ed.       1990).

          Wailer              alleged              in      her           complaint,                  and            it      was          confirmed               at

trial,           that         pathological                     studies              of        her        ovaries                 after          they       were

removed            did        not      disclose                    the      presence                of     endometriosis                          in      those

parts        of         her        body.                For         that       reason,                   she        alleged               that          Hayden

negligently                   formed         his        pre-operative                         diagnosis,                    and was negligent

when he removed                      her        ovaries              and fallopian                       tubes.                 She also               alleged

that      because             of     the        premature                  removal            of     her        ovaries                 and fallopian

tubes       at      the        age of             38,         she        suffered              a loss               of     natural               estrogen,

which       exposes             her        to      numerous                 increased                health               risks.

                                                                               3
           For         a second                   cause             of     action,            Wailer              alleged                that          because
Hayden        knew she did                         not        want         to have           her         ovaries           removed               unless          it

was       absolutely                      necessary,                     and       because               he      knew,             or      should             have

known,           that         it        was unnecessary                          when he removed                         them,            he committed

a battery               upon            her       person.

           For          a     third               cause             of     action,                Wailer           alleged,                    and      Hayden

subsequently                       admitted,                 that         during          the          surgical           procedure                    that      he

performed               on August                  11,        1989,            he cut,            or      in     some other                   way tore,               a
portion           of her bowel,                         and that               although             it       was surgically                      repaired,

she suffered                       subsequent                  restriction                   of        the      bowel         at        that         location

from       stenosis                    which           had to            be treated                surgically                 at        a later              date.

           For      a fourth                    cause          of        action,          Waller               alleged          that           during           his

conversations                          with       her        following              surgery,                 Hayden        misrepresented                        or

concealed               the            full        extent            of        damage        that            was caused                  to      her         bowel
during        surgery;                    that          she     suffered                more           severe        health               consequences

as a result                   of        his       concealment,                     and that               because             of        this         reckless

disregard                   for         her        well-being,                      she       was            entitled               to         actual           and

punitive            damages.

           Hayden                  admitted                  that           he         was         a      licensed                  physician                   who

specialized                       in          obstetric                  and       gynecological                        care;            that           he      was

consulted               by Wailer                      for     the         complaints                    she described                     on June              20,

1989;       that            he performed                      a laparoscopy                       on her          on July                11,     1989;          and

that       he performed                         the       surgical               procedures                    described                previously               on

August           11,          1989.                He also                 admitted               that          plaintiff's                     bowel           was

damaged           and surgically                             repaired              during              the      August          11 surgery,                     and

that       that         injury                 later         caused            stenosis                which       had to               be surgically

                                                                                   4
treated.                However,                  he         otherwise                  denied            her           allegations                    and
affirmatively                  stated            that         at     all         times       his         care       for        her        complied

with        acceptable                standards                    for      members               of      his       profession.                         He

specifically                denied           that        he concealed                      from         her       the         nature          of       the

injury         to    her     bowel           following                   surgery.

           Prior       to       trial,             Wailer                learned           that          from           1973         until            1982

Hayden        practiced              medicine                in      Pine        Bluff,           Arkansas,               and that                 while

there       he was involved                      in     a peer            review          process          which          ultimately                   led

to     recommendations                     for        supervision                 of      some aspects                   of     his       practice

and mandatory               post-graduate                          education.                She learned                      that        the       peer

review         process          in        Arkansas                 began         when       a fellow               physician                  at       the

hospital            where      Hayden            worked             wrote        to the           obstetrics-gynecological

department            and complained                         that        Hayden           had performed                   an unnecessary

cesarean            section.               In      response                to     that       complaint,                   a committee                   in

that       department            conducted                   an investigation                          which       ultimately                   led     to

its      conclusion            that         Hayden             had performed                      two     unnecessary                     cesarean

sections.              As      a result                 of        the      investigation,                        Hayden             was,        for        a

period       of time,           required                to obtain               consultation                    prior         to performing

any further            cesarean              sections,                   and was ordered                   to obtain                  additional

post-graduate               education.
           Hayden       apparently                    concluded             that          he was unable                   to        satisfy            the

additional            education                  requirement                    and still              maintain               his      practice.

Therefore,             he      terminated                    his         practice            in        Arkansas                and        moved         to

Sidney,         Montana,             in     1982.

           On November               17,         1982,        Hayden            filed       a complaint                   in        the      Federal

District            Court       for         the        Eastern             District               of     Arkansas               in        which         he

                                                                            5
named       Jefferson                     Regional                 Medical                Center,                its          administrator,                       and
eight        of          the            doctors                  on     its              medical                 staff,                  as        defendants.
Jefferson              Regional                 Medical               Center              is         the     hospital                 at       which       Hayden

practiced              during             the       disciplinary                     process                previously                     described.               In

his      complaint,                      he        alleged              that              the          disciplinary                           action            taken

against           him        by the             defendants                    (1)        denied              him           equal          protection              and

due process                  in        violation                 of the        Fourteenth                        Amendment                    and 42 U.S.C.

5 1983;            (2)        conspired                     to        form      a group                     boycott                 against               him     and

combine           to     a certain                   monopoly                power             in      violation                    of        55 1 and 2 of

the     Sherman              Antitrust                  Act;            (3)     made defamatory                                    statements                   about

him;      and          (4)        interfered                  with          and conspired                             to      interfere                with       his

business           relationship.                             SeeHaydenv.                   Bracy           (8th         Cir.          1984),           744 F.2d
1338.

          The          district                    court              dismissed                       Hayden's                  claims               based          on

42 U.S.C.              5 1983 and the                        Sherman            Antitrust                       Act         by summary               judgment,
and after              a nonjury                   trial,             entered              judgment                    for      the           defendants            on

the     other          claims.

          Prior          to the            trial            in this           case,              Hayden               moved          in limine              for     an

order        precluding                         Wailer                from          referring                          to       the            disciplinary

proceedings                  that         occurred                in Arkansas,                        or the               litigation                commenced

by Hayden              in      the        Federal                District                Court             in     Arkansas.                        On April         2,

1993,       the        District                 Court            granted            that             motion,                except            to    the    extent

that       Hayden                 "opened               the           door"              to          admission                   of           the      Arkansas

evidence,              or         to     the        extent             that         it         was necessary                          for          impeachment

purposes.                During               the      pretrial                conference,                        after             Wailer           requested

that      the      District                    Court             reconsider                    its         order,             the        District               Court

                                                                                6
clarified                that            unless            the              defendant                   testified                      and       tried              to
embellish                on        his         qualifications,                              the      Arkansas                    information                      was
irrelevant               to the           issues          in this                 case.            The District                        Court          reasoned

that         Hayden's              qualifications                           for        diagnosis                 of        endometriosis                          had

nothing            to         do        with        his          judgment                   related               to        cesarean                   section

procedures               performed                ten      years              earlier.

          This          case        proceeded               to        trial            and Hayden                 was called                     by Wailer

as an adverse                   witness            during              the        presentation                      of      her         case.           He was
examined            at      length             by her            attorney.                        Near      the          conclusion                    of        that

examination,                  Wailer             renewed              her         request            that         the            court          reconsider
its      order           in        limine,              and           if      allowed,                   offered                  to        present               the
following               evidence:

           1.           Testimony               from      Hayden              in the Arkansas                            trial           that         he moved

from       Arkansas                to     Montana            because                   of     fear         that           his          privileges                   to

practice            at     the          Arkansas           hospital                    were        in     jeopardy.

          2.         A certified                    copy         of         the       complaint                 filed            by Hayden                  in    the

Federal            District               Court           for         the         Eastern                District                 of        Arkansas                in

which        the        Jefferson               Regional                   Medical            Center            and its                 staff          members

were      named          as defendants.

          3.         A certified                    copy         of         the       findings             of      fact           and conclusions

of     law      from       the          Federal           District                    Court        in     Arkansas                 which              resolved

Hayden's            complaint.

          4.         A certified                    copy         of         the        published                opinion                of       the     United

States          Court         of        Appeals           for         the         Eighth           Circuit               which           affirmed                 the

Federal          District                Court's           disposition                       of Hayden's                    claim            against              the

Jefferson               Regional               Medical           Center                and its            staff            members.

                                                                                  7
          The      District               Court             rejected                       Wailer's             offer           of       proof           for           the
following            reasons:

          1.         That          since            the          federal                   litigation               related                  to    issues                of

defamation            and wrongful                         interference                          with     Hayden's                ability               to work,

it     was not        directly                  related                    to        his      professional                     qualifications;

          2.         That           even            if          his             qualifications                          to     perform                  cesarean

sections           were          at       issue                 in         the         evidence                offered,                 it        had         little

probative            value          to        the         issues                in     this        case,          and therefore,                          was not

sufficiently                relevant;

          3.         That          the         passage                 of        eight            to     ten      years               from        the         events

which       were       the         subject                 of        Wailer's                 offer          of     proof              until            the       acts

complained            of      in        this         case,             made the                  prior         evidence                far        too         remote

and dissimilar                     to     be relevant;                               and

          4.         That          even             if      the             evidence                   was        somehow               relevant,                      its

prejudicial                impact              outweighed                            whatever             probative                   value         it          might

have.

          Following                eight             days             of        trial,             the       jury            returned              a special

verdict         in     which              it             found             that            (1)         Hayden's              diagnosis                   was           not

negligent;                 (2)          Hayden's                      recommendation                              for          removal                  was            not

negligent;             (3)          Hayden                 did         not             commit            battery               upon            Wailer;                 and

(4)     Hayden         was              not         negligent                         in         his      post-operative                            care               and

treatment.

          On May           27,          1993,             Wailer                 moved            for      a new              trial            pursuant                  to

Rule      59,    M.R.Civ.P.,                        and          5 25-11-102,                           MCA, based                on the                District

Court's         refusal             to allow                her            to cross-examine                         Hayden              on his            reasons



                                                                                      8
for     leaving              Arkansas,          and based on the District                                  Court's           rejection
of her offer                  of proof.
          In      its         order         dated         August            10,         1993,        in      which       it      denied
Wailer's           motion             for          a     new trial,                the          District             Court       relied
primarily           on Rule 403, M.R.Evid.,                                 for        its     conclusion             that     even if
relevant,               the         probative              value           of      the          Arkansas             evidence        was
substantially                      outweighed             by     the        risk         of      unfair       prejudice,             and
therefore,              it     was inadmissible.
         Wailer              appeals        from the District                      Court's           April        2, 1993,        order
in      limine;              the     District             Court's            orders            during        trial           excluding
evidence          related            to Hayden's               Arkansas            experience;               and the District
Court's        order           denying          her motion                 for     a new trial.
                                                            DISCUSSION
         Did the District                       Court          abuse its               discretion            when it          excluded
evidence          of Hayden's                involvement                in disciplinary                    proceedings            which
were commenced in another                                state      based on conduct                       that      occurred        ten
years      prior         to the conduct                   which was the subject                           of Wailer's            claim?
          "We have held                     that        the decision                   to deny a motion                  for      a new
trial      is within                 the     sound discretion                      of         the trial        court          and will

not     be overturned                      absent         a showing               of         manifest        abuse."            Geiger v.

Sherrodd, Inc. (1993),                  262 Mont. 505, 508, 866 P.2d 1106,                               1108 (citing

Topev. Taylor           (1988),            235 Mont. 124,       131-32,             768 P.2d 845,                849-50).

         On appeal,                 Wailer             argues,      as she did                  in the District                  Court,
that     even though                 she called            Hayden as an adverse                           witness        in her own
case,      he was an expert                            pursuant         to Rule               702,   M.R.Evid.,               based on


                                                                       9
his     knowledge,             experience,                       training,                    and education,                         and therefore,

that      he was subject                       to        impeachment                     regarding                his        qualifications                      as

an     expert.              Wailer                  relies            on         our        decision               in        Hart-Anderson v. Hawk

(1988),            230 Mont. 63,            73-74,              748 P.2d 937,         943-44,               for         the
principle             that          during                cross-examination                                  of         an        expert            witness,

parties            are       entitled                     to         test           the         knowledge,                     competency,                      and

qualifications                 of         that           witness.

          While         we have            no reservation                               about         concluding                     that         Virgil         L.

Hayden,         M.D.,        a licensed                      physician                 and board                 certified                obstetrician

and       gynecologist,                        is        an      expert                 witness              when             testifying                   about

subjects           within           the        scope            of his             professional                     knowledge,                    that       does

not       mean       that       traditional                            rules             of     relevance,                        remoteness,                   and

fairness           are      inapplicable                        to       his        cross-examination.                                    Furthermore,
unless          there         has         been            a manifest                        abuse           of      discretion,                      we have

traditionally                   concluded                        that              the          district                     court,            which             is

intimately               familiar              with            the      facts            and parties                    in     each         case,          is    in

the     best       position               to         apply           those          rules.

          For      example,               in         Britton v. Farmers InsuranceGroup ( 19 8 6 ) , 22 1 Mont .

67‘      721 P.2d 303,         we held                    that          the        test      of         relevancy                 is       whether

proffered            evidence              makes               a fact             in        issue      more             or     less         likely.              We

held        that         "[ulnless                   evidence                    naturally              and             logically                  tends         to

establish            a fact          in         issue,           it         is     not        admissible."                         Britton , 721 P.2d

at     315       (citations                omitted).                          We also                held         that            "[iln        the         usual

case,        questions              of         admissibility                           of     evidence               are          left       largely             to

the     sound       discretion                      of    the         trial            court,          subject               to      review           only       in


                                                                                  10
case of manifest                    abuse."         Britton , 721 P.2d at 315 (citing                       Cechv.State

(1979),           184 Mont. 522,     604 P.2d 97.
           In Prestonv. McDonnell (1983),                         203 Mont. 64,    67,      659 P.2d 276,

277, we held                 that        in considering            whether    evidence          was relevant,              a
trial        court             could        consider         the      remoteness          of      the       proffered
evidence.               In that           case,     the plaintiffs           bought       a Red Lodge bakery
in 1979 and were subsequently                               unable      to obtain         a license          from the
Montana           Department              of    Health.           They sued the           seller        to    rescind
their       contract            for       purchase,       and in an effort               to shoti that          he was
aware        of        the      conditions            which        made licensing              difficult,           they
offered           to      prove          that      he had         received     two       conditional            health
licenses           in        1968 and 1969.                 This      evidence        was excluded             by the
district           court         because           the    prior      conditional          licenses           were    too
remote        in        time        to     have     any probative            value.            We affirmed           the
district           court        on appeal           and held        that:
                   In determining        whether evidence is too remote      to be
           relevant,      a trial    court is not guided by any fixed rules.
           Rather,    the nature of the evidence and the circumstances
           of the particular         case must control.      2 Wigmore, Evidence
           5 437 (Chadbourn rev.              1979).     For this    reason,   the
           determination        of remoteness is left      in great part to the
           trial    court's     discretion.     Wigmore, supra ; Courtneyv. Courtney
            ([Alaska]      1975),     542 P.2d 164; Gilliland v. Rhoads ( [wyo. I
           1975),     539 P.2d 1221; Blankenshipv. Brookshier ( 19 6 6 ) , 9 1
           Ida[ho]    317, 420 P.2d 800; and Morrisonv.Bradley ([Cola.         Ct.
           App.] 1980), 622 P.2d 81, cert.              granted Dec. 15, 1980.
           The trial      court's     determination   of relevancy     is subject
           to review only in the case of manifest               abuse.   See also
           Gundersonv.Brewster (1970), 154 Mont. 405, 466 P.2d 589; Cech
           v.State (1979) 11841 Mont. 15221, 604 P.2d 97, 36 St.Rep.
           2185.
                  Here,               the   District           Court  did   not  abuse   its
           discretion.                 The condition          of the bakery ten years prior

                                                              11
         to its      sale   could     easily    be considered          too remote    and
         irrelevant.            Many    old     deficiencies          may have     been
         corrected,       while   new,   yet   similar,      deficiencies     may have
         arisen.         The District        Court      did  not err      by refusing
         admission       of the conditional           health   licenses.

Preston, 659 P.2d                   at         277-7'8

         For         a similar                 conclusion             and     a similar              standard                  of         review,

based       on evidence                  that         was at        least         seven years             old,      seeInreMarriage

ofStarks (19931,                 259 Mont. 138,      145,      855 P.2d 527,      531-32.

         We have             applied            a similar           standard          of    review          to evidence                     which
is    excluded             because             the     district           court     concludes             that          its         probative

value          is          substantially                    outweighed              by       the          danger               of          unfair

prejudice.                  In Zeke’sDistributing Co. v. Brown-FormanCorp. ( 198 9 ) , 2 3 9 Mont.
272,     277,         779 P.2d 908,         911,      we held          that:

         Relevant      evidence      may be excluded       if its probative       value
         is    substantially         outweighed       by the danger           of unfair
         prejudice,        confusion     of the issues,           or misleading       the
         jury.         Rule    403,    M.R.Evid.         This      determination        of
         admissibility        is within     the discretion        of the trial    judge
         and will      not be disturbed        unless    there     is manifest    abuse
         of discretion.          Welnelv.HaN (1985),        215 Mont. 70, 694 P.2d
1346, Kimesv. Herrin (1985),            217 Mont. 330, 705 P.2d 108,
         Dahlinv. Hohnquist, (1988),          1235 Mont.     17,l    766 P.2d 239.

         In         this       case,            we      cannot        conclude             that      the          District                  Court

manifestly                 abused        its         discretion           when it          held     that          the         evidence              of

disciplinary                   proceedings                   in      Arkansas,              Hayden's               lawsuit                  which

resulted            from       those           proceedings,                 and Hayden's             reasons                  for         leaving

Arkansas,             were      either           irrelevant               because        of their           remoteness,                      or if

relevant,             more prejudicial                       than     probative.                The events                which            led      to

the     Arkansas              disciplinary                  proceedings             occurred              eight          to         ten     years

prior         to      the      acts            complained            of      by    plaintiff;               those              complaints

                                                                       12
related                 to         Hayden's                      judgment                  about              when         to        perform                 cesarean
sections                and            his      relationships                             with          other        staff            members;                and            his

federal                lawsuit                 simply                  resolved                 whether              his        accusers                  had            done

anything               wrong--not                        whether              he was qualified                         professionally.                                  It      is
within            the        range             of        a district                   court's             discretion                  to      conclude                   that

there         was nothing                           in        the       Arkansas                 evidence              which              made it             more              or

less        likely                that          Hayden                 was         negligent                  when         he treated                    Wailer                 in

1989,             or         that             he         concealed                    the          true          nature              of       her            physical
condition                following                       surgery               in         1989.

            If,          as            argued              by          Wailer,                 the        Arkansas                evidence,                    and              in
particular,                            the          judgment                   of          Hayden's               peers               that              he         needed

additional                    education,                      was relevant                         to     his     qualifications,                              and his

qualifications                                were               relevant                  to           the       issue               of          professional

negligence,                       it         was         still               within             the       discretion                  of          the        District

Court         to        exclude                the         evidence                  based            on its         conclusion                    that            it        was

more prejudicial                               than           probative.                       We conclude                  that           under         the            facts

in     this            case            a manifest                      abuse          of        the      District               Court's                 discretion

has not            been            established.                              Therefore,                  we conclude                  that         neither                   did

the       District                 Court            abuse              its         discretion                 when it           denied             plaintiff's

motion            for         a new trial.
           However,                      since             cases              like          this          are        read            by      attorneys                       and
district                court                judges              for         the      purpose              of     future              guidance                and            the

avoidance                    of         future                evidentiary                        errors,              it        is         appropriate                          to
clarify            the            meaning                of       our         decision.                   This       decision                does            not         mean

that          businesses                            or        professionals                             who       have               been          discredited

elsewhere                    can        find             sanctuary                   in    Montana              and        that           their          past            will

                                                                                          13
never         follow          them.                 Instead,                 it         simply            affirms                the         traditional
rules         of       appellate                   review,                  and          this         court           1s     conviction                     that
district           courts           are           the     best          place             to    make evidentiary                              rulings.

            The     notion              that              a          decision                  by         the         district                  court            is
discretionary                  assumes                  there          is         no absolutely                       correct                 answer            for

every         evidentiary                    issue.                    It         assumes              that           the         decision                 is         a

judgment           call        best           left              to     the         person            closest                to     the          case--the

district           judge.            By holding                       that          the        District               Court            did      not        abuse
its        discretion               when           it         excluded                  the         evidence               proffered                  by        the

plaintiff              in    this         case,            we do not                    mean that                it        would         have         abused
its     discretion                had        it         admitted                  the     evidence.                    We simply                  conclude
that        the        District               Court's                  judgment                  was        exercised                    within             that

permissible                 range       best             left         to     the         district               court.

            The    judgment             of         the        District                  Court        is     affirmed.




We concur:
                                     December13, 1994

                                CERTIFICATEOF SERVICE

I hereby certify that the folowing ceritied order was sent by United Statesmaii, prepaid,to the
following named:


CharlesL. Neff, Esq.
Bjella, Neff, Rathert, Wahl & Eiken, P.C.
111E. Broadway,Drawer 1526
Wiliston, ND 58802-1526

JohnH. Maynard, Esq.
Browning, Kaleczyc,Berry & Hoven, P.C.
P.O. Box 1697
Helena,MT 59624


                                                  ED SMITH
                                                  CLERK OF THE SUPREMECOURT
                                                  STATEOF MONTANA